793 So. 2d 1168 (2001)
Joshua HAGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-3477.
District Court of Appeal of Florida, First District.
September 13, 2001.
Nancy Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Attorney General, and Robert L. Martin, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Appellant challenges the constitutionality of the 10/20/Life statute on grounds that it violates the Florida Constitution's separation of powers provision and single subject requirement. We affirm.
Appellant's separation of powers challenge has already been rejected by this court in Green v. State, 792 So. 2d 643 (Fla. 1st DCA 2001). We do not reach the merits of appellant's single subject challenge as it was not properly preserved for appellate review. See Harvey v. State, 786 So. 2d 595, reh'g denied, 786 So. 2d 28 (Fla. 1st DCA 2001).
WOLF, KAHN and BENTON, JJ., concur.